Opinion issued December 8, 2005 












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01059-CR
____________

FRANCISCO MARTINEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 919471



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Francisco Martinez, and signed a final judgment in this case on August 20, 2003.  
Francisco Martinez did not file a motion for new trial, and therefore the deadline for
filing a notice of appeal was Friday, September 19, 2003, 30 days after sentencing. 
See Tex. R. App. P. 26.2(a)(1). 
               Francisco Martinez filed a pro se notice of appeal on November 2, 2005,
775 days after the deadline.  Notice of appeal was deposited in the mail on October
31, 2005, according to the postmark on the copy of the envelope included in the
clerk’s record.  Because the notice of appeal was mailed after the filing deadline, it
did not comply with Rule 9.2 of the Texas Rules of Appellate Procedure, the
“mailbox rule.”  See Tex. R. App. P. 9.2(b).
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).